UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6800



MALEAKE THOMAS,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-93-36, CA-99-39-H)


Submitted:   August 19, 1999                 Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Maleake Thomas, Appellant Pro Se. David Paul Folmar, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maleake Thomas appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).*     We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court. See Thomas v. United States, Nos. CR-93-36; CA-99-

39-H (E.D.N.C. Apr. 13, 1999).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




     *
       While Appellant styled his motion pursuant to 28 U.S.C. §
2241, we find that the district court properly construed the motion
under § 2255.


                                   2